                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


TASHA SPEARS,                                           )
                        Plaintiff,                      )       Civil Action No. 18-109
                                                        )
        vs                                              )
                                                        )       Magistrate Judge Robert C. Mitchell/
                                                        )       District Judge Nora Barry Fischer
CARNEGIE MELLON UNIVERSITY POLICE,                      )
              Defendant.                                )

                                              ORDER

        AND NOW this 2nd day of October, 2018, after Plaintiff filed pro se a complaint (ECF No.

4) and after Defendant filed a motion to dismiss (ECF No. 8) and brief in support thereof (ECF

No. 9), and after a Report and Recommendation was filed by the United States Magistrate Judge

granting the parties a period of time after being served with a copy to file written objections thereto,

and upon consideration of the objections filed by Plaintiff (ECF No. 23), and upon independent

review of the motions and the record, and upon consideration of the Magistrate Judge’s Report

and Recommendation (ECF No. 20), which is adopted as the opinion of this Court,

        IT IS ORDERED that Defendant’s motion to dismiss is GRANTED and that the pro se

complaint (ECF No. 4) is DISMISSED WITH PREJUDICE.

        Finally, it is ORDERED that the Clerk shall mark this case as closed.


                                                                                s/ Nora Barry Fischer
                                                                          NORA BARRY FISCHER
                                                                          United States District Judge


cc:

TASHA SPEARS
7227 Travella Boulevard
Pittsburgh, PA 15235
